Citation Nr: 1115890	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression not otherwise specified (NOS), and anxiety NOS.  

2.  Entitlement to service connection for tachycardia (claimed as heart condition) claimed as secondary to exposure to herbicides or in the alternative as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Robert F. Howell, Attorney


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision in which the RO denied the Veteran's claims.  The Veteran perfected a timely appeal.  

The issue of entitlement to a total rating due to individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, which include diagnoses of PTSD, depression NOS, and anxiety NOS the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's psychiatric claim is warranted.  A July 2008 VA treatment record shows that the Veteran was diagnosed with PTSD, depression NOS, and anxiety NOS.  Thus, there is evidence that the Veteran has a current psychiatric disability.  

The Veteran has alleged that he currently suffers from PTSD as a result of his military service.  According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

With regard to the third PTSD criterion, 38 C.F.R. § 3.304 (f)(3) was recently amended and states that in the case of a noncombat Veteran, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case the Veteran's DD Form 214 does not indicate that the Veteran was engaged in combat for purposes of 38 C.F.R. § 3.304(d).  However, the Veteran's DD Form 214 does confirm that the Veteran received the Vietnam Service Medal with Bronze service star, Vietnam Campaign Medal with device 60, and parachutist badge.  As such, the Veteran's DD Form 214 verifies service in a location what would involve "hostile military activity" as evidenced by the Veteran's awards.

In considering the Veteran's statements concerning his accounts of being in the field with grunts and experiencing constant fire fights and mortar and rocket attacks, within the purview of the new standard of 38 C.F.R. § 3.304(f)(3), the Veteran should be scheduled for a VA psychiatric examination which takes into account the complete evidentiary picture and addresses the etiological basis for any current psychiatric disability, to include PTSD.

With respect to the Veteran's claim for service connection for tachycardia (claimed as heart condition) as secondary to exposure to herbicides or in the alternative as secondary to PTSD, the Board has determined that further development of the Veteran's claim is warranted as well.

The evidence of record shows that the Veteran has been diagnosed with tachycardia, an enlarged heart, valvular heart disease, and an enlarged aorta.  The Veteran has presented two theories of entitlement (1) that the Veteran's heart condition(s) is secondary to his exposure to Agent Orange and (2) that the Veteran's heart condition(s) is secondary to his PTSD.  

With respect to the Veteran's first theory of entitlement the Board notes that the Veteran served on active duty in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.  Notably, effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Given that the Veteran has been diagnosed with multiple heart conditions at VA outpatient appointments (which were sometimes mostly based on the history provided by the Veteran), has been presumed to have been exposed to Agent Orange, and has not been afforded a VA examination, the Board finds that the Veteran should be afforded a VA examination in order to fully ascertain which heart conditions the Veteran suffers from.  

The Veteran's representative, in his August 2009 VA Form 9, raised the theory of entitlement to service connection for a heart condition as secondary to PTSD.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for secondary service connection under the provisions of 38 C.F.R. § 3.310(b).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  Upon remand, the Veteran must be informed of the elements of a claim for secondary service connection under 38 C.F.R. § 3.310(b); and permitted the full opportunity to supplement the record as desired.  

Finally, the VA should obtain all outstanding VA treatment records which are pertinent to the claims before the Board.  A September 2008 VA treatment record indicated that the Veteran would be receiving ongoing psychiatric treatment at the VA.  Therefore, all VA treatment records since September 2008 should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records since September 2008 following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for secondary service connection under 38 C.F.R. § 3.310(b) and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.  

2.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the Boston VA medical center.  Specifically, all records since September 2008 should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After completing the directives in paragraphs #1 and #2, schedule the Veteran for a VA psychiatric examination in order to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran's claimed in-service stressor, i.e., his account of the actual exposure or the threat of his unit coming under fire while in Vietnam, is adequate to support a diagnosis of PTSD; and, if so, whether the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity.  The examiner is to be forwarded the claims file in its entirety for review in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and a comprehensive mental status evaluation and tests deemed as necessary. 

The examiner must offer an opinion addressing the following questions:

a.	 Does the Veteran meet DSM-IV criteria for a diagnosis of PTSD?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressor, i.e., his account of being in the field with grunts and experiencing constant fire fights and mortar and rocket attacks?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity?

b.	Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from service in February 1970; or was such a disorder (other than PTSD) caused by any incident or event that occurred during service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale for any opinions should be provided.

4.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current heart condition.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions:  Has the Veteran developed a heart condition?  If so, please specify the diagnosis or diagnoses.  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a heart condition, had its onset during service; or, was such disorder otherwise caused by any incident or event that occurred during service?

Is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused or aggravated by the Veteran's psychiatric disorder, to include PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions.

5.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority (to include consideration of both theories of entitlement to service connection for a heart condition: (1)secondary to exposure to herbicides and (2) secondary to PTSD).  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



